Appeal from the Supreme Court of Appeals of West Virginia.
Upon consideration of the petition of the appellant, Natural Gas Company of West Virginia,
It is ordered that the appellees herein, the Public Service Commission of West Virginia and the City of Wheeling, and each of them, their agents, servants, attorneys and representatives, be, and they are hereby, enjoined from in any manner enforcing or attempting to enforce the order of the Public Service Commission of the State of West Virginia, dated December 15, 1934, as amended December 18, 1934, requiring the Natural Gas Company of West Virginia to put into effect a rate of forty-four cents per thousand cubic feet, subject to a prompt payment discount of two cents per thousand cubic feet, for natural gas for domestic, commercial, and municipal use in West Virginia, pending the final determination of the above-entitled cause by this Court, or until further order by this Court.